Title: From Benjamin Franklin to Robert Morris, 9 March 1782
From: Franklin, Benjamin
To: Morris, Robert


Sir,
Passy, March 9. 1782
I have just received the Letter you did me the honour of writing to me the 7th. of January, with the Duplicates of Sundry others. In mine by this Conveyance you will be pretty fully informed of the State of our Funds here, by which you will be enabled so to regulate your Drafts as that our Credit in Europe may not be ruined, and your Friend kill’d with Vexation.
The Cargo of the Marquis de la Fayette is all replaced, and at Brest; but the late Loss of Transports has occasioned a Difficulty in conveying them. You will see by the enclosed Letters the Measures I have taken, & my Disappointment. Capt. Barry thinks himself too much confined by your Orders to allow himself to go to Brest as I desired; and as the Minister of the Marine was pleased with my Intention, of employing that Ship in taking a Part (he hoped 400 Tons) he promised to endeavour to help us in forwarding the Rest; but when he sees that we will not help ourselves, but throw every Burthen upon our Friends, I fear it may put him out of humour. I find by Experience that great Affairs and great Men are sometimes influenc’d by small Matters, and that it is not good to differ with or disoblige them or even their Secretaries. I have apprehended that the little Misunderstanding between two Persons in Philadelphia of which you gave me an Account, together with the Refusal of allowing the Virginia Supply had for some time an ill Effect here. You will see on comparing my modest Letter of the Feby. with the Answer, that if I had reply’d, which I could easily have done, a Dispute might have arrisen out of it, in which if I had got the better, I should perhaps have got nothing else. I have therefore pocketed several of the Observations that are not well founded, and console myself for the Present with the 6,000,000 l.t. Relying on your Promise that no more Loan office Bills shall be drawn on me after the first of April.
I shall believe be able to pay in due time the Drafts in favour of Messrs. Ross & Bingham. As to Mr. Holker, if the Debt you mention as due to him is for Cloths &c. sent to him by Mr. Chaumont, it may as well remain unpaid, Mr. Chaumont having refused to pay me about 70,000 Livres on Acct of the Neglect of Congress to discharge a Demand he holds agt. them, made by Mr. Holker. Goods of his delivered at Charlestown to General Lincoln for the use of the Troops, are mentioned by him as still unpaid for.
I congratulate you on the Success of the Banks. I have wrote to Mr. Bache to interest me in a Share.
You will see by the English Papers which I send to Mr. Secry. Livingston, that the Sense of the Nation is now fully against the Continuance of the American War. The Petitions of the Cities of London and Bristol were unanimous against it; Lord North muster’d all his Force, yet had a Majority against him of 19. It is said there were but two who voted with him, that are not Placemen or Pensioners; and that even these in their private Conversations condemn the Prosecution of the War, and lay it all upon the King’s Obstinacy. We must not however be lull’d by these Appearances. That Nation is changeable. And tho’ somewhat humbled at Present, a little Success may make them as insolent as ever. I remember that when I was a boxing Boy, it was allow’d after an Adversary said he had enough, to give him a rising Blow. Let ours be a Douser.
With great Regard & Esteem, I have the honour to be, Sir &c

P.S. Your fine Boys are well and just by me.
  M Robt. Morris Esqe. S. o. F.

